Citation Nr: 9923292	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Service connection for Hodgkin's disease, claimed as due to 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May to August 1947, 
June 1948 to February 1950, September 1950 to October 1951, 
and January 1952 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the benefit 
sought on appeal.  This claim was then remanded by the Board 
in October 1997.  The Board refers to the regional office the 
veteran's claim for an increased rating for his service-
connected prostate condition, which has not as yet been 
adjudicated. 


FINDING OF FACT

The claim for service connection for Hodgkin's disease, 
claimed as due to radiation exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for Hodgkin's 
disease, claimed as due to radiation exposure under 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) and 38 C.F.R. 
§ 3.311(b).  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In general, there are three elements required for a well-
grounded claim:  medical evidence of a current disability; 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus or link between the 
claimed in-service disease or injury and the present disease 
or injury.  Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  When a claim for service 
connection is alleged as due to exposure to radiation, an 
appellant must show medical evidence of a current disability, 
exposure to radiation during service, and, unless subject to 
presumptive service connection under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.309, competent medical evidence showing a 
causal relationship between exposure to radiation in service 
and the present disability.  See Rucker v. Brown, 10 Vet. 
App. 68, 70-71 (1997).  

The veteran contends in his March 1996 substantive appeal 
that the Hodgkin's disease, which was diagnosed in September 
1994, was stated by several doctors to have definitely been 
caused by radiation exposure.  He adds that his duties at 
Barksdale Air Force Base in 1951 and 1952 involved washing 
and cleaning aircraft contaminated by nuclear radiation, that 
he had contacted a VA physician who opined that the disease 
had been caused by radiation exposure in service, and that 
this fact was well documented in his VA medical records.  In 
a Statement in Support of Claim, dated in November 1994, the 
veteran added that his duties in decontaminating aircraft 
were from October 1951 to July 1952.  

The veteran first was given a diagnosis of Hodgkin's disease 
in September 1994.  In early October 1994, a consultation 
report by a private physician revealed that a biopsy 
approximately two weeks before had been positive for mixed 
cellularity Hodgkin's disease.  A second consultation report 
in October 1994 provided an impression of probable Stage II-A 
lymphocyte, predominant Hodgkin's disease.  More recently, in 
January 1996, VA outpatient treatment reports noted a 
diagnosis of Stage I, Hodgkin's lymphoma, which was 
considered stable with no active issues.  A November 1996 VA 
outpatient clinical report indicated a history of Stage I, 
Hodgkin's lymphoma.  Current treatment was for coronary 
artery disease.  

The records clearly show, then, that the veteran has had a 
diagnosis of Hodgkin's lymphoma since September 1994.  

Where a claim involves a current disorder alleged to result 
from exposure to ionizing radiation, a regulatory presumption 
of service connection may apply with respect to diseases 
listed at 38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(d) (1998).  For these enumerated diseases, 
there is a lifetime presumption without any requirement that 
a disease manifest to a specific degree for those who meet 
the requirements of a radiation-exposed veteran who engaged 
in radiation-risk activity under section 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure, unlike the requirements in 
38 C.F.R. § 3.311 (1998).  Hodgkin's disease is not among the 
diseases included as meriting this presumption.  It is, in 
fact, specifically excepted.

The term radiation-risk activity includes onsite 
participation, which may involve performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  
38 C.F.R. § 3.309(d)(3)(i)(iv)(A).  Onsite participation also 
includes, during the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties including decontamination of 
equipment used during the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(B).  

Although the veteran's service medical records for the time 
frame in question are extensive and appear to be complete, 
they provide no evidence of exposure to ionizing radiation, 
nor has the veteran been able to provide evidence from other 
sources to support his contention.  Without a diagnosis of a 
listed medical condition and confirmed evidence of exposure 
to radiation, the veteran does not meet the criteria for 
presumptive service connection under 38 C.F.R. § 3.309.  

Under 38 C.F.R. § 3.311, the Secretary of Veterans affairs 
has listed certain diseases associated with exposure to 
ionizing radiation which may be induced by ionizing 
radiation. This regulation includes lymphomas, but 
specifically excludes Hodgkin's disease.  Section § 3.311, 
however, does not create a presumption of service connection 
for a radiation-exposed veteran who subsequently contracts a 
listed disease.  Ramey v. Gober, 120 F. 3d 1239, 1247 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
September 1998, 38 C.F.R. § 3.311 was amended, effective 
September 24, 1998, to include prostate cancer and "any other 
cancers" as listed diseases.  Since the revised regulation 
does not refer to Hodgkin's lymphoma, the Board is of the 
opinion that this disease remains excluded from the list of 
conditions associated with exposure to ionizing radiation.  

The amended regulation notes that, as threshold requirements 
for entitlement to compensation under this regulation, a 
veteran must have been exposed to ionizing radiation during 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima and Nagasaki, Japan, during World War II, or 
through other activities as claimed, and must have 
subsequently developed a radiogenic disease.  Ramey v. Gober, 
120 F. 3d at 1241.  VA defines the term "radiogenic disease" 
to mean "a disease that may be induced by ionizing 
radiation."  38 C.F.R. § 3.311(b)(2).  

Reviewing the veteran's claim under 38 C.F.R. § 3.311, the 
Board concludes that Hodgkin's lymphoma is not a radiogenic 
disease within the meaning of the regulation.  Additionally, 
although the veteran's statements regarding his exposure to 
ionizing radiation cannot be refuted, no evidence could be 
found to support his statements.  Therefore, without 
diagnosis of a radiogenic disease or of evidence of exposure 
to ionizing radiation, the claim must be denied as not well 
grounded.  

Despite the findings above, the veteran is not precluded from 
establishing direct service connection by showing that 
Hodgkin's lymphoma was incurred during or aggravated by 
service under 38 U.S.C.A. § 1110.  Ramey v. Brown, 120 F.3d 
at 44.  This task, however, includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994). 
Section 38 C.F.R. § 3.311 additionally provides that, if a 
claim is based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this section, VA shall 
nevertheless consider the claim under the provisions of this 
section, provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  

The veteran filed his claim for lymphoma due to radiation 
exposure in November 1994.  In February 1995, the RO wrote to 
the veteran in response to this claim.  Noting that Hodgkin's 
disease was not on VA lists of diseases which have been 
associated with exposure to ionizing radiation, the RO 
requested medical evidence to show that the disease was 
related to exposure to ionizing radiation.  

Meanwhile, in response to a November 1994 request from the 
RO, the National Personnel Records Center (NPRC) replied in 
February 1995 that, instead of DD Form 1141, Record of 
Occupational Exposure To Ionizing Radiation, a DD Form 8 had 
been used in the early 1950's.  A search had been made under 
the veteran's name for this record, but it had not been 
located.  NPRC surmised that it might have been destroyed in 
a fire at NPRC in July 1973.  Surgeon General's Office 
documents relating to the veteran were located, but did not 
pertain to the dates of the claimed exposure.  A repeated 
request by the RO in February 1995 resulted in the response 
in February 1995 that all records, if any, in NPRC custody 
regarding this subject had been lost in the fire in July 
1973.  

In December 1995, the veteran submitted a statement to the 
effect that a VA physician had advised him that his Hodgkin's 
disease had definitely been caused by radiation exposure and 
had given him printed information.  The documents enclosed 
with the veteran's statement consisted of a circular 
pertaining to Agent Orange and two pages from the Physician's 
Guide for Disability Evaluation Examinations.  

In July 1998, pursuant to VA remand, an opinion was submitted 
from a VA physician, H.T.R., who had been treating the 
veteran.  This physician noted that the veteran's reported 
history included a significant exposure to radioactive 
material during his term of military duty in the Air Force at 
Barksdale Air Force Base.  He stated that the veteran's 
duties had included pulling the electronics equipment from 
airplanes after their return from missions during which they 
had carried nuclear bombs.  The veteran had been seen at VA 
for a mass in the neck that turned out after a long search to 
be a Hodgkin's lymphoma, although a diagnosis of non-
Hodgkin's lymphoma had been considered.  The identification 
of the disease as Hodgkin's lymphoma "apparently" foreclosed 
the basis of the claim for radiation-induced malignancy.  

In determining whether the veteran's claim based on direct 
service connection is well grounded, the Board notes that he 
has not submitted competent medical evidence that Hodgkin's 
lymphoma is a radiogenic disease nor factual evidence of 
exposure to ionizing radiation during service.  Neither has 
he established a nexus by means of competent medical evidence 
between his current disorder and active military service.  
Without submission of all three of the criteria necessary to 
establish a well-grounded claim --medical evidence of a 
current radiogenic disease, evidence of exposure to radiation 
during service, and competent medical evidence showing a 
causal relationship between exposure to radiation in service 
and his present disability, the Board is unable to find the 
claim well-grounded.  Accordingly, this claim on a direct 
service connection basis must be denied.  

The RO has found the veteran's claims not well grounded and, 
in its October 1995 statement of the case, has specifically 
addressed the question of well-groundedness, thus obviating 
any prejudice to the veteran from the omission of the well-
grounded analysis.  Additionally, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  



ORDER

Service connection for Hodgkin's disease, claimed as due to 
radiation exposure, is denied.  



		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals


 

